Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: In the Amendment of 04/11/2022, Applicant amended claims 15-17, 22, 28, 30 and 32, cancelled claim 29, and added new claims 38-39. Claims 15-28 and 30-39 are presently pending in the application. The prior art of record does not teach, or otherwise render obvious, the claimed inventions as recited in independent claims 15, 17 and 28 comprising, inter alia, an endoscope comprising: a bending section including: segments; first hinges disposed on a hinge plane perpendicular to a bending plane of the bending section, each of the first hinges connecting two of the segments that are adjacent to each other; and a rib extending inwardly in the hinge plane and extending longitudinally through the segments, the rib formed in one piece with the segments and the first hinges and positioned opposite the first hinges, the rib defining second hinges and wall portions, each of the second hinges connecting two of the segments that are adjacent to each other, and each of the wall portions located within each of the segments and connecting two of the second hinges that are adjacent to each other, wherein each of the first hinges has a first width along the hinge plane, and wherein each of the second hinges has a second width along the hinge plane that is at least twice as long as the first width. 
Neither Jacobsen nor Siegmund disclose a bending section wherein each of the second hinges has a second width along the hinge plane that is at least twice as long as the first width, as the first and second hinges have equal widths along the hinge plane. Rogers is cited as another reference that teaches a similar endoscope bending section having first hinges (426; Fig. 4C) and second hinges (423; Fig. 4C). However, like Jacobsen and Siegmund, it does not disclose wherein each of the second hinges has a second width along the hinge plane that is at least twice as long as the first width.
Any combination of the prior art of record made to arrive at the instant invention would only be done with impermissible hindsight. Accordingly, claims 15-28 and 30-39 are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYNAE E BOLER whose telephone number is (571)270-3620. The examiner can normally be reached Mon - Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on 571-272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RYNAE E BOLER/Examiner, Art Unit 3795    


/ALEXANDRA L NEWTON/Primary Examiner, Art Unit 3795